Citation Nr: 0422414	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-03 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
April 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision.  The veteran 
filed a notice of disagreement in January 2003, the RO issued 
a statement of the case in February 2003, and the veteran 
perfected his appeal in February 2003.  


FINDING OF FACT

Since the initial grant of service connection, the veteran 
has had constant, ringing tinnitus; there is no evidence that 
the tinnitus has markedly interfered with his employment or 
that he has been hospitalized for this condition.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for tinnitus have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7,  4.87, 
Diagnostic Code 6260 (in effect from June 10, 1999 to June 
12, 2003); 38 C.F.R. § 4.87, Diagnostic Code 6260 (in effect 
from June 13, 2003); VAOPGCPREC 2-2003 (May 22, 2003); 
Fenderson v. West, 12 Vet. App. 119 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to assist and notify

The veteran has not raised an issue as to the provision of a 
form or instructions for applying for benefits, and there is 
no such issue in this case.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in December 2001, where the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  Thereafter, 
by a January 2002 rating decision, the RO made a 
determination on the veteran's claim.  During the course of 
this appeal, the veteran was also sent a statement of the 
case (in February 2003).  All these documents - collectively 
- listed the evidence considered, the legal criteria for 
determining whether the veteran's claim could be granted, and 
the analysis of the facts as applied to those criteria, 
thereby abundantly informing him of the information and 
evidence necessary to substantiate his claim.  

During the course of this appeal, the RO has obtained and 
reviewed VA and private medical records, as well as written 
statements from the veteran.  VA has fulfilled its duty to 
seeking relevant records.  38 U.S.C.A. §  5103A(b) and (c); 
38 C.F.R. § 3.159(c)(1-3), (d).  The veteran underwent a VA 
examination in January 2002.  The report of this examination 
has been obtained and reviewed by the Board.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The applicable duty to notify and assist requirements have 
been substantially met by the RO, and there are no areas in 
which further development may be fruitful.  There would be no 
possible benefit to remanding this case, or to otherwise 
conduct any other development.  

II.  Claim for an initial rating in excess of 10 percent for 
tinnitus

Disability ratings are determined by applying a schedule of 
ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Since the initial grant of service connection, the veteran's 
tinnitus has been assigned a 10 percent rating.  There is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  In an appeal 
of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  Id. at 126.  The 
Board will consider entitlement to "staged ratings."

At a January 2002 VA examination, the veteran reported 
constant, ringing, bilateral tinnitus which had persisted 
since 1970 (while on active duty) and he had associated with 
bilateral hearing loss.  

By a January 2002 rating decision, the RO granted service 
connection for tinnitus and assigned a rating of 10 percent 
for this disability, effective from August 31, 2001.  By the 
same rating decision, the RO increased the rating for 
service-connected hearing loss to 30 percent.  

Under the criteria in effect at the time the veteran filed 
his claim for service connection in August 2001, Diagnostic 
Code 6260 provided that if the tinnitus is shown to be 
recurrent, a maximum 10 percent evaluation is warranted.  38 
C.F.R. § 4.87, Diagnostic Code 6260 (in effect from June 10, 
1999 to June 12, 2003).

Under criteria in effect beginning on June 13, 2003, a 10 
percent rating is assigned for recurrent tinnitus.  The 
revised criteria provides that a separate rating for tinnitus 
may be combined with an evaluation under diagnostic codes 
6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  The criteria further provides that only a single 
evaluation for recurrent tinnitus will be assigned, whether 
the sound is perceived in one ear, both ears, or in the head.  
It was noted that objective tinnitus (in which the sound is 
audible to other people and has a definable cause that may or 
may not be patho-logic) was not to be evaluated under this 
diagnostic code, but evaluated as part of any underlying 
condition causing it.  68 Fed. Reg. 25822-25823 (May 14, 
2003) (codified as amended at 38 C.F.R. § 4.87, Diagnostic 
Code 6260).

The veteran has already been assigned an initial 10 percent 
rating for tinnitus.  However, in a May 2003 written brief, 
the veteran's representative argued that the veteran should 
be entitled to two separate 10 percent ratings for tinnitus, 
one for each ear.  The representative argued that the old and 
new rating criteria are ambiguous as to whether the 10 
percent rating provided is for unilateral or bilateral 
tinnitus, and that VA should resolve this ambiguity in favor 
of the veteran by holding that Diagnostic Code 6260 provides 
for separate ratings.
 
Subsequently, in VAOPGCPREC 2-2003 (May 22, 2003), the 
General Counsel (GC) noted that the Merck Manual states that 
tinnitus is the perception of sound in the absence of an 
acoustic stimulus.  See The Merck Manual 665 (17th ed. 1999).  
The GC indicated that VA had discussed the nature of tinnitus 
in a notice of proposed rulemaking concerning the rating 
schedule provision governing tinnitus, 67 Fed. Reg. 59,033 
(2002).  In this discussion, VA explained that objective 
tinnitus is properly evaluated as part of the underlying 
condition causing it, such as vascular or muscular disorders 
or nonpathologic causes such as noise from the temporo-
mandibular joints, openings of the eustachian tubes, or 
repetitive muscle contractions. 

The notice of proposed rulemaking explained that true 
(subjective) tinnitus does not originate in the inner ear, 
although damage to the inner ear may be a precursor of 
subjective tinnitus and that it is theorized that true 
tinnitus (the perception of sound in the absence of an 
external stimulus) appears to arise from the brain rather 
than the ears. See 67 Fed. Reg. at 59,033.  The GC indicated 
that (as VA's notice of proposed rulemaking made clear) the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in 
either or both ears.  The GC further indicated that the 
undifferentiated nature of the source of the noise that is 
tinnitus is the primary basis for VA's practice of rating 
tinnitus as a single disease entity.  

Accordingly, in light of VAOPGCPREC 2-2003, the Board finds 
that a separate 10 percent rating for tinnitus for each ear 
is not warranted pursuant to 38 C.F.R. § 4.25(b) because 
tinnitus is a single disease entity.  The RO - in assigning 
the initial 10 percent rating - has applied the rating 
schedule accurately and there is no basis for assignment of a 
higher evaluation for any period since the veteran filed his 
claim for service connection in August 2001.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable. 38 U.S.C.A. 
§ 5107(b).

Moreover, no evidence has been presented that the veteran's 
tinnitus has markedly interfered with his employment or that 
he has been hospitalized for this condition, or that there 
are any other special circumstances which would render 
application of the regular schedular standards impractical.  
Thus, the Board finds that consideration of this matter under 
the provisions relating to an extra-schedular evaluation 
under 38 C.F.R. 3.321 is not appropriate.

ORDER

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.




	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



